Order entered September 20, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00648-CV

                 IN THE ESTATE OF JOHN M. HOUSTON, DECEASED

                      On Appeal from the Collin County Probate Court
                                   Collin County, Texas
                           Trial Court Cause No. PB-001-56605

                                           ORDER
        Before the Court is appellant’s September 7, 2017 letter regarding the reporter’s record.

Appellant informs us she has been communicating with the court coordinator to “contact the

Court Reporters whom can produce the transcripts related to this case.” She states records exist

for proceedings held January 11, 2017, March 8, 2017, and May 1, 2017, and she appears to be

seeking preparation of the record of the proceedings held April 18, 2016 and September 27,

2016.

        We note the clerk’s record contains a “deputy reporter statement” reflecting Jacqueline

Love-Worline recorded the proceedings held May 1, 2017.              No other “deputy reporter

statement[s]” are in the record. We further note that the Collin County Probate Court does not

have an official court reporter, and proceedings in the court may be electronically tape recorded.

See TEX. GOV’T CODE ANN. § 25.0453(g) (West Supp. 2016). Accordingly, based on the record

and information before us, we ORDER the Honorable Weldon Copeland, Presiding Judge of the
Probate Court of Collin County, to provide the Court with a list of all proceedings in this case

that were stenographically recorded or electronically tape recorded. Judge Copeland shall also

provide the names and contact information of the reporter(s) and recorder(s) who are responsible

for the record of each recorded proceeding. The requested information shall be included in a

supplemental clerk’s record to be filed WITHIN TWENTY DAYS of the date of this order.

       We DIRECT the Clerk of the Court to send a copy of this order to Judge Copeland,

Collin County Clerk Stacey Kemp, and the parties.

                                                    /s/    CAROLYN WRIGHT
                                                           CHIEF JUSTICE